*515The opinion of the Court was delivered by
Rogers, J.
Several exceptions have been filed to the decree of the Orphans’ Court. But one, however, requires particular remark, namely, the credit of $1550, .for work done on the farm in the lifetime of the intestate. In Walker’s Estatet we took occasion to express the reluctance with which we listen to claims for wages by a son against the estate of a decéased parent, and subsequent experience has not changed or modified the opinion then entertained. It is pregnant-with danger, as we verily believe, as well to the rights of creditors as to the other heirs, and cannot, of course, be entitled to countenance from the court, unless accompanied with clear proof of an agreement, not depending on idle and loose declarations, but on unequivocal acts of the intestate, as for example, a settlement of an account, or money paid by the father to the son as wages, distinctly thereby manifesting that the relation which subsisted was not the ordinary one of parent and child, but master and servant. No doubt should be suffered to remain,'first, that the services were rendered, and next, that they were rendered in the expectation of wages, and not, as is generally the case, with a view to remuneration from the bounty of the parent either by will, or by gift in his lifetime. That Robert had the principal superintendence and management of the farm for several years before the death of the father, there is abundance of evidence. And on the supposition of the existence of a contract, that the charge for services is reasonable, I am not disposed to deny. But conceding this, does the evidence prove an agreement or understanding as to the compensation of the accountant, or the manner of remuneration for his labour, whether by will, gift, or in the shape of wages? This part of the case mainly, if not altogether, depends on the testimony of Charlotte C. Strawbridge, a sister of the accountant. Her father, she says, attended but little to business for several years before his death—they were paying money over to him at one time from'John’s estate, and he gave some, she thinks, to Thomas, and she observed, he was giving to the rest,and not to Robert; that she thought he deserved it most: the father replied, Robert was at home and did not need money, but if he were going off, he would give him some too. She observed, that he (Robert) was doing a great deal at home and managing for the family, and he then said “ he shall be paid, or he may lay in for wages;” that he should be compensated, or words to that effect.
To authorize the credit, the evidence must be clear, distinct, and positive, and in every ingredient required, we think the proof is deficient. In admitting the literal truth of every word she says, (and considering the infirmity of human testimony, who can vouch for the verity of her statement.?), can it be told with any certainty what the compensation was to be, when it was to be paid, or how it was to be made, whether by will, or by payment in the life*516time of the deceased, or after his death ? Is it probable, that Robert was put on the footing of a hireling working for wages, or was he considered by the father in the light- of a meritorious child, whose valuable services it was right and proper should be remunerated by will ? It cannot escape observation, that the language, which it is said the intestate used, is that of a donor, and not of a debtor on whom a legal obligation was imposed. “ Robert was at home and did not need the money, but if he was leaving his father’s roof, he would give him money,” as he had given it to Thomas, another son. The witness does not pretend to state the precise words, but their import, as she understood them; “ Robert was to be paid, he might lay in for wages; he should be compensated, or words to that effect,” is the language of the witness. He was to be paid, but when, and where, and in what manner, is left to conjecture. From the situation of the family, it is very improbable that any such arrangement as it is now convenient to set up, ever entered into the minds of the parties. But, be this as it may, no bargain or contract is proved, nor have such facts, in our judgment, been given in evidence, from which one can be fairly or clearly inferred. The father was old, and feeble, and helpless. Of course, the management of the business of the farm was thrown into the hands of the other members of the family, of whom Robert was the chief. It was managed by them as they thought proper, without molestation or remonstrance from their parent, who was content to receive what they chose to give him. This, it appears to us, is inconsistent with the idea of a contract. That it was the means used to support the family, each contributing his labour to that end, without any specific view to a fixed compensation, is the most natural view that can be taken of the circumstances in which the family was placed. But taking the words of the intestate to be accurately stated, what evidence is there, that they were ever communicated to Robert; that it received his assént, so as to form the basis of a contract ? In this respect, the evidence is incurably deficient. Were this the case of creditors instead of heirs, (and yet the principle is the same), every one would be struck with the great hazard of allowing such a claim on such flimsy pretexts. The temptation to fraud, particularly where the family are in straits and difficulties, is too great. A court of justice does the most signal service to the community w'hen they remove as far as human laws can, all temptation to fraud, and its kindred vice, perjury. We must carefully avoid throwing temptation in the path of integrity and truth.
As we are satisfied with the opinion of the court on the other exceptions, we affirm the same without particular remarks.
Decree reversed, as to the credit of $1550, and affirmed as to the residue.